



COUR DAPPEL DE LONTARIO

RÉFÉRENCE: R. c. Ebanda, 2016 ONCA 692

DATE: 20160920

DOSSIER: C57721

Les juges Weiler, Blair et van
    Rensburg

ENTRE

Sa Majesté la Reine

Intimée

et

Sonia Ebanda

Appelante

Sonia Ebanda, en personne

Philippe Cowle, pour lintimée

Date de laudience : le
    19 septembre 2016

En appel de la condamnation prononcée le
    5 juillet 2013 et de la peine imposée le 6 septembre 2013 par la juge Diane M.
    Lahaie de la Cour de justice de lOntario.

INSCRIPTION SUR CAHIER DAPPEL

[1]

La juge de première instance na fait aucune
    erreur, ni en admettant la confession de lappelante, ni en reconnaissant la
    culpabilité de lappelante. En plus, lappelante nous a informés à laudition
    de son appel, après les plaidoiries de la Couronne, quelle retirait son appel
    de la condamnation.

[2]

Nous accordons à lappelante la permission
    dinterjeter appel de la peine. La juge a tenu compte de tous les principes
    pertinents et de toutes les circonstances de lappelante. La peine imposée
    était raisonnable.

[3]

Lappel est donc rejeté.


